The plaintiff in error was by indictment duly returned by a grand jury of the district court of Carter county charged with keeping a place in the city of Ardmore, with the intent and purpose of selling intoxicating liquors. To reverse the judgment rendered on the verdict he appeals.
In the case of Proctor v. State, 15 Okla. Crim. 338,176 P. 771, the statute upon which this prosecution was based was held unconstitutional and void. For the reasons stated in that opinion, the judgment appealed from is reversed.